 DESILU PRODUCTIONS, INC179ARTICLE III: UNION MEMBERSHIPUpon compliance with the requirements of Section 8 (a)(3) (i) of the Labor Management Relations Act, 1947, asamended, or upon a change in the law eliminating suchrequirements, good standing membership in the Unionshall be a condition of employment for all employees* onand after the thirtieth day following the beginning of suchemployment but not before completion of the worker'strial period. (* who are included in the bargaining unit).This provision could be interpreted to mean that employeeswho had been hired before the date of the contract were subjectto discharge forthwith for nonmembership in the Union. How-ever, we do not believe that the wording of the provision makessuch interpretation logically imperative, for it could as wellbe argued that the time limitation of the clause is applicableto new employees only. Because we, like the hearing officer,believe the union-security clause is ambiguous, we shallexamine the testimony of the parties so as to determine themeaning of the clause, as well as the practice under it.4The union representative who negotiated the contract testifiedthat the union-security clause was not intended to apply toemployees employed before the date of the contract. TheEmployer testified that he was under the impression that suchemployees were permitted 30 days in which to join the Union.In any event, no attempt has been made to enforce the union-security clause. On these facts, we conclude that the contractdid not deprive employees employed before the contract date ofthe 30-day grace period required by Section 8 (a) (3) of theAct.We, therefore, find that the union-security clause is notunlawful.In view of the foregoing and upon the entire record in thiscase, we find that the contract is a bar to an election at thistime. We shall, therefore, dismiss the petition.[The Board dismissed the petition.]4Bath Iron Works Corporation, 101 NLRB 181.DESILU PRODUCTIONS, INC.'andTELEVISION WRITERS OFAMERICA, Petitioner. Case No. 21-RC-2847. July 15, 1953DECISION AND ORDERUpon consolidated petitions' duly filed under Section 9 (c) oftheNational Labor Relations Act, a hearing was held com-1 Name appearsas amended at the hearing.2 This case was consolidated at thefirst hearingwith Cases Nos. 21-RC-2782. 21-RC-2791,21-RC-2872, and 21-RC-2849reportedas NationalBroadcastingCompany,Inc., et al.,104 NLRB 587.106 NLRB No. 26.322615 0 - 54 - 13 180DECISIONSOF NATIONAL LABOR RELATIONS BOARDmencing onDecember 11, 1952, before Norman H. Greer,hearing officer. On March 24, 1953, the Board issued its Ordersevering this case from the others with which it had bees heard,reopening the record for the taking of further evidence, andremanding it to the Region for the purpose of further hearing.Such further hearing was held commencing on April 21, 1953,before Ben Grodsky, hearing officer. The hearing officers'rulingsmade at the hearings are free from prejudicial errorand are hereby affirmed.IPursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this caseto a three-member panel [Members Murdock, Styles, andPeterson].Upon the entire record in this case, the Board finds:1.The Employeris engagedin commerce within the mean-ing ofthe Act.2.The labororganizations4involved claim to represent em-ployees of the Employer.3.No question affectingcommerce existsconcerning therepresentation of employees of the Employer within the mean-ing of Section 9 (c) (1) and Section 2 (6) and (7) of the Act, forthe followingreasons:The Employer and Intervenor contend that the petition shouldbe dismissed, because the Petitioneris notqualified to repre-sent employees of the Employer due to the participation ofJess Oppenheimer, an alleged supervisor, in the Petitioner'saffairs.The evidence shows that Oppenheimer is employed byDesiluas head writer and producer of its filmed weekly televisionshow, "I Love Lucy." There are two other writers employedby Desilu for "I Love Lucy" who, with Oppenheimer, writeall the scripts for "I Love Lucy." As head writer, Oppen-heimer has control over the story line of each script and editsitsfinal draft before it is submitted for production. In thiscapacity he also determines the number of casual actors whowill be required by the script in addition to the show's regularactors. It is clear that in this capacity Oppenheimer responsiblydirects the activities of the other writers. As producer,Oppenheimerorganizesthe production in preparation for thefilming of each script. He directs and coordinates the activi-ties of the prop man, wardrobe lady, assistant director, andart director. At the first reading of the script, he makeschanges in the script. He hires casual actors who appear inonly a single show. After each show is filmed he participatesin the editing and checking of the final print. Desi Arnaz,owner and executive producer of the show, also participatesinmany of Oppenheimer's activities as producer. It is clearSAt the first hearing, the hearing officer rejected an offer of proof by the Intervenorpertaining to the activities of Jess Oppenheimer in the formation and organization of thePetitioner. Inasmuch as this evidence was admitted at the second hearing, there was noprejudicial error.4 Authors League of America intervened on behalf of itself and the Screen Writers Guildon the basis of a current showing of interest. DESILU PRODUCTIONS,INC181from the foregoing, and we find, that Oppenheimer is a super-visor within the meaning of the Act.On August 15, 1952, Oppenheimer attended a meeting of theRadio Writers Guild at which he spoke in favor of forming anew organization to representtelevision writers and indicatedthat he would be willing to join suchan organization.Carrolland Pugh, the other two writers for "I Love Lucy,"were alsopresentat the meeting. At the close of theregular meeting,and after Oppenheimer left, a rumpmeetingwas held of thosetelevisionwriters interested in such an organization. As aresult of the meeting, Charles Isaacs set about investigatingthe interest of the television writers in a new organization.He arranged a luncheonmeetingfor August 28, 1952, to whichhe invited 30 to 35 writers. Oppenheimer was among those in-vited, as were Carroll and Pugh towhomthe invitation was de-livered by Oppenheimer. Oppenheimer testified that betweenAugust 15 and August 28, he spoke to Isaacs on several occa-sions about the proposed organization, discussing with himprincipally as he put it, "How do we do it.-5 At the August 28meeting,the formation of the new organization was discussedfurther and the predominant sentiment of those present favoredits formation. Anumber of the writers present, including Oppen-heimer, spoke infavor of it. Carroll and Pugh were among thosepresent.At the meeting, membership cards which had beenprinted in advance were passed among those present. BothOppenheimer and Carroll signed cards and paidtheir 10-dollarinitiation fee at that time. Pugh took her card with her and maileditback with a 10-dollar check within the next few days. OnSeptember 11, 1952, a formal meeting of the Petitioner was heldwhich Oppenheimer did not attend. However, at that meeting hewas elected vice president of the Petitioner for a term runninguntil the first annual meeting scheduled for December. As anofficer, he also became a member of the executive board. Dur-ingOctober, Oppenheimer attended a meeting of the ScreenWriters Guild at which he represented the Petitioner andattempted to bring about an understanding between the two groupsas totheir respective jurisdictions. On November 8, 1952, aletter was sent out by the Petitioner to television writers overthe signature of Oppenheimer, among other officers, settingforth its position and concluding with the following paragraph:We believe that these facts support our stand that atelevisionwriters guild is the best way to bargain forTV writers. If you agree with us, we ask you to join theTelevision Writers of America. Thestrugglefor betterTV working conditions is a fight that will be won by allwriters, or lost by a few. If you elect to sit this one out,the only winner will be the employer.slsaacs testified that he only recalled speaking to Oppenheimer once during this periodabout the organization and on that occasion solely for the purpose of inviting Oppenheimerto the meeting. We accept Oppenheimer's version 182DECISIONSOF NATIONAL LABOR RELATIONS BOARDOn December 16, 1952, new officers were elected and Oppen-heimer was replaced as vice president. However, he was electedto the executive board of which he is still a member. He wasalso appointed to several committees of the Petitioner sinceits formation including the strategy committee, principles com-mittee, liaison committee, finance committee, and membershipcommittee. The evidence also shows that Oppenheimer hasregularly paid quarterly dues of $56 to the Petitioner and,in addition, advanced $100 to be applied to dues at his optionin the future, and that he has contributed to the Petitioner$15 for an advertisement and $ 10 for a book of raffle tickets.Petitioner contends that, notwithstanding the above factswhich it admits to be substantially true, Oppenheimer's activi-tieswere not such as to disqualify it from representing em-ployees of Desilu. Petitioner cites the fact that Oppenheimer'sattendance at various membership,executive board, and com-mitteemeetings was irregular,and, particularly,that thereisno evidence that Oppenheimer directly approached any em-ployees of Desilu and solicited their memberships.However,itisnot disputed that both Pugh and Carroll were present atthe Radio Writers Guild meeting and at the August 28 meeting,where Oppenheimer spoke in favor of a new organization. Onthese facts, we find that Carroll and Pugh were, in effect,solicited by Oppenheimer to join TWA. Considering Oppen-heimer's position as head writer and producer of "I LoveLucy," we find that the showing of interest, on which thispetition was based,isnecessarily impaired by his activitiesin the organization of the Petitioner,and will dismiss thepetition- 0[The Board dismissed the petition.],6 Toledo Stamping and Manufacturing Company, 55 NLRB 865. See Wells, Inc., 68 NLRB545. Excluding Oppenheimer, TWA's showing in this case consists of 3 cards in a unit of 8.Without the cards of Carroll and Pugh, the showing would consist of only 1 card, which isinsufficient to support the petition. Although the intervenor has made a sufficient showingof its own, the Intervenor took the position that the petition should be dismissed.FRUEHAUFTRAILER CO M P A N Y andINTERNATIONALUNION, UNITEDAUTOMOBILE, AIRCRAFT AND AGRI-CULTURALIMPLEMENT WORKERS OFAMERICA, CIO,Petitioner.Case No. 10-RC-2151.July15, 1953SUPPLEMENTAL DECISION AND CERTIFICATION OFRESULTS OF ELECTIONOn March 3,1953, pursuant to a Decision and Direction ofElection issued by the Board on January 5, 1953,1 an electionby secret ballot was conducted in the above-entitled matterunder the direction and supervision of the Regional Director1Not reported in the printed volumes of Board decisions.106 NLRB No. 33.